MEMORANDUM **
Guy Stringham appeals pro se the district court’s 28 U.S.C. § 1915A(b) dismissal of his 42 U.S.C. § 1983 action for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s 28 U.S.C. § 1915A dismissal, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and affirm.
Because California provides postdeprivation remedies for tort claims against public officials, see Cal. Gov’t Code § 900-920 (1995), and because Stringham failed to allege an authorized, intentional deprivation of his rights, the district court correctly dismissed Stringham’s action. See Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984).
We decline to address Stringham’s contentions about insurance copayments because he failed to raise them with the district court. See Brazil v. United States Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.